PER CURIAM.
The appellant was tried and convicted of rape, and appeals. There has been no appearance of counsel in behalf of the appellant in this court and no brief filed. The cause was submitted on the record by the Attorney General. Notwithstanding this failure of duty on the part of the appellant, we have "examined the entire record carefully and thoroughly, but fail to find any reversible error. The proceedings seem to have been regular in all particulars. The appeal is clearly frivolous. The judgment will be affirmed.